 1   Matthew Campbell
     Federal Defenders of Eastern Washington & Idaho
 2
     10 North Post, Suite 700
 3   Spokane, Washington 99201
     (509) 624-7606
 4
 5   Attorneys for Defendant
     Robert Sherman Berry
 6
 7                         UNITED STATES DISTRICT COURT
 8                        EASTERN DISTRICT OF WASHINGTON
                            The Honorable Wm. Fremming Nielsen
 9
     United States of America,                        No. 2:96-CR-00257-WFN-1
10
                                                          2:96-CR-00258-WFN-1
11                                     Plaintiff,         2:96-CR-00259-WFN-1
                                                          2:97-CR-00066-WFN-1
12          v.

13   Verne Jay Merrell,                               Consolidated reply to government
     Charles Harrison Barbee,                         briefs addressing resentencing
14   Robert Sherman Berry, and                        proceedings
     Brian Ratigan,
15
16                                 Defendant.

17
18
19          The government filed a consolidated brief addressing resentencing procedures

20   for Mr. Merrell, Mr. Barbee and Mr. Berry (hereinafter “consolidated brief”), and a
21
     separate brief addressing resentencing procedures for Mr. Ratigan (hereinafter
22
     “Ratigan brief”). Those briefs raise fundamental concerns of due process and basic
23
24   fairness, which necessitate this reply.

25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 1
 1      I.      The government’s inconsistent positions place the cart before the
                horse in violation of due process
 2
 3           The government begins the introduction to both briefs by stating that the

 4   defendants pose a grave danger to the public. (Consolidated brief at 1; Ratigan brief at
 5
     2). This opening salvo betrays the government’s primary concern – that these
 6
     defendants receive as long a sentence as the government can get for them.
 7
 8           The government can raise its substantive concern at a resentencing hearing, But

 9   the Court did not ask the parties to address substantive sentencing in simultaneous
10
     briefs. Instead, the Court ordered the parties “to address resentencing procedures …
11
     The parties shall address if resentencing is required, and if so, on which counts, and any
12
13   other procedural issues that the parties would like the Court to consider.” (See, e.g., Case

14   No. 96-CR-250-WFN at 4). There is nothing procedural about that governmental
15
     substantive concern. Substantive concerns are irrelevant in setting resentencing
16
     procedures.
17
18           The desire for a life sentence drives the government’s procedural arguments to

19   an impermissible location – inconsistent positions. Regarding Mr. Merrell, Mr. Barbee
20   and Mr. Berry, the government first opines that the Court has the discretion to modify
21
     the sentences by simply striking the vacated counts of conviction or sentence them
22
23   anew (consolidated brief at 1-2), while arguing that the Court “should” sentence Mr.

24   Ratigan anew by restructuring his entire sentence. (Ratigan brief at 1).
25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 2
 1         These positions are obviously inconsistent. Placing the option of simply
 2   amending the judgments first in the consolidated brief clearly suggests that the
 3
     government prefers that option for Mr. Merrell, Mr. Barbee and Mr. Berry. The
 4
     government only lists the option of resentencing anew as an alternative, which clearly
 5
 6   indicates that doing so is not a preferred option.
 7         The government does not explain in the argument section of the consolidated
 8
     brief why its inconsistent positions are appropriate. Nor does the government do so in
 9
     the Ratigan brief. But the reason for those inconsistent positions is all too obvious. The
10
11   government believes that since these defendants pose “a grave danger to the public,”
12   the Court should adopt inconsistent procedures in order to ensure the government
13
     receives lengthy sentences in each case. The ends do not justify the means.
14
           Simple math demonstrates the government’s true motives. As set forth in the
15
16   various defendants’ briefing on resentencing procedures, after excising the reversed
17   section 924(c) convictions, before resentencing, the remaining sentences on each
18
     defendants’ judgments are as follows
19
           Mr. Barbee --        768 months + life + life
20
21         Mr. Berry –          862 months + life + life

22         Mr. Merrell --       768 months + life + life
23
           Mr. Ratigan --       303 months
24
25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 3
 1   It is no accident that the government wants to employ inconsistent positions. The
 2   government thinks that multiple life sentences are enough for Mr. Barbee, Mr. Berry
 3
     and Mr. Merrell, but does not think 303 months is enough for Mr. Ratigan (who counsel
 4
     understands has completed, or virtually completed, serving that sentence). The
 5
 6   government decides what sentences are appropriate first, and then suggests inconsistent
 7   procedures designed to achieve those sentences. The government’s response is thus not
 8
     responsive to the goals of the Court’s order – namely, that fair procedures be developed
 9
     before the parties present their substantive arguments, in order to try to arrive at a
10
11   substantively reasonable sentence. But as discussed above, the government’s concern is
12   purely substantive and not procedural.
13
              In Alice in Wonderland, the Queen of Hearts commanded “Sentence first – verdict
14
     afterwards.” The government’s position of “sentence first – procedures afterwards”
15
16   fares no better.
17
18
        II.      The government’s proposed procedures for Mr. Merrell, Mr. Barbee
19               and Mr. Berry result in an unlawful sentence
20            Simply excising the sentences for counts three and seven, as advocated by the
21
     government, would result in an illegal sentence. A review of the sentences Mr. Merrell,
22
23   Mr. Barbee and Mr. Berry received on Counts 5 and 9 for violations of section 924(c)

24   demonstrates as much.
25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 4
 1            Each of these three defendants received a life sentence on Count 5 (§924(c)
 2   count for use of a destructive device during a bank robbery) and a 240-month sentence
 3
     on Count 9 (use of a firearm during a bank robbery). The life sentence on Count 5 was
 4
     only legally permissible because at the time it was imposed, Count 5 was a “second or
 5
 6   subsequent conviction” to Count 3. Because the conviction on Count 3 has been
 7   vacated and the count itself has been dismissed, Count 5 is no longer “second or
 8
     subsequent” to anything. The life sentence on Count 5 is illegal and resentencing must
 9
     occur.
10
11            The sentence on Count 9 must similarly be vacated as illegal. As set forth in the
12   supplemental briefing submitted by Mr. Barbee, Mr. Berry and Mr. Merrell (at pages 5-
13
     9), the First Step Act applies on resentencing. Pursuant to section 403 of the First Step
14
     Act, a section 924(c) conviction is no longer considered a second or subsequent
15
16   conviction unless a defendant has previously been convicted of a section 924(c) offense
17   and then commits another section 924(c) offense after that first conviction becomes
18
     final. In other words, offenses contained in a single indictment are not second or
19
     subsequent to one another. Since the First Step Act applies to this case, the 240-month
20
21   sentence on Count 9 is also illegal. Resentencing on this count is mandated as well.

22
23
24
25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 5
 1      III.    The government’s inconsistent resentencing proposals ignore
                important sentencing factors including post-offense rehabilitation
 2
 3          As discussed herein, using substantive arguments to support inconsistent

 4   procedures is an invalid framework. But even if that were not so, the government’s
 5
     substantive position is based on a flawed premise. The government assumes, without
 6
     evidence, that the defendants pose the same danger today that they did over twenty
 7
 8   years ago when they were first sentenced. Perhaps more importantly, making that

 9   assumption violates the law and purposes of federal sentencing.
10
            In United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008)(en banc), the Ninth
11
     Circuit held that “[t]he overarching statutory charge for a district court is to ‘impose a
12
13   sentence sufficient, but not greater than necessary’ to” comply with 18 U.S.C. §

14   3553(a)'s sentencing factors. The § 3553(a) “factors are to be applied parsimoniously -
15
     the sentence must be ‘sufficient, but not greater than necessary, to comply with the
16
     purposes' of punishment.” United States v. Barsumy, 517 F.3d 1154, 1157-58 (9th Cir.
17
18   2008). “A substantively reasonable sentence is one that is ‘sufficient, but not greater

19   than necessary’ to accomplish” § 3553(a)'s sentencing goals. United States v. Crowe, 563
20   F.3d 969, 977 n.16 (9th Cir. 2009). “[t]he touchstone of ‘[substantive reasonableness'
21
     is whether the record as a whole reflects rational and meaningful consideration of the
22
23   factors enumerated in 18 U.S.C. § 3553(a).” United States v. Ressam, 679 F.3d 1069, 1089

24   (9th Cir. 2012)(en banc).
25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 6
 1          Most critically for these cases, in Pepper v. United States, 562 U.S. 476 (2011) the
 2   Supreme Court held that post-offense rehabilitation is a critical factor that district
 3
     court's should consider when determining an appropriate sentence under § 3553(a).
 4
     Pepper instructed district courts to use “‘the fullest information possible concerning the
 5
 6   defendant's life and characteristics”’ when determining an appropriate punishment to
 7   “‘fit the offender and not merely the crime.”' Id. at 487-88 (quoting Williams v. New York,
 8
     337 U.S. 241, 246-47 (1949)). Because rehabilitation is “highly relevant to several” §
 9
     3553(a) factors - including “the history and characteristics of the defendant” under §
10
11   3553(a)(1), and § 3553(a)(2)'s rehabilitative goals - Pepper concluded that rehabilitation
12   will often “critically inform a sentencing judge's overarching duty” to impose a sentence
13
     sufficient, but not greater than necessary to further § 3553(a)'s purposes. Id. at 491.
14
            Wholly apart from the faulty nature of the government’s “substance first,
15
16   procedure later” argument, the government’s substantive arguments violate the law.
17   The government’s substantive sentencing position is based on a factual basis from over
18
     twenty years ago. Much has happened in the intervening decades. And yet the
19
     government suggests that the Court ignore the facts from those intervening decades,
20
21   make a substantive judgment based on an outdated factual record more than twenty

22   years old, and then determine procedures to fit its view of that outdated factual record.
23
            The government’s suggested procedures violate Pepper v. United States, ante. The
24
     Pepper Court made clear that in order to make substantive determinations as to what
25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 7
 1   sentence is sufficient but not greater than necessary, the Court must consider evidence
 2   of post-offense rehabilitation. These defendants have had more than twenty years to
 3
     engage in programming, treatment, study and other rehabilitation efforts. Moreover,
 4
     they have had more than twenty years to demonstrate good behavior while incarcerated.
 5
 6   Pepper requires this Court to consider all this evidence before making a substantive
 7   judgment as to an appropriate sentence.
 8
           The government asks the Court to make a substantive judgment before it makes
 9
     a procedural judgment – both of which necessarily violate Pepper. The government
10
11   advocates rendering a substantive judgment without evidence of post-offense
12   rehabilitation, likely leading to a substantively unreasonable sentence. The government
13
     also advocates procedures which foreclose the defendants’ opportunity to present
14
     evidence of post-offense rehabilitation, and prevent this Court from fully considering
15
16   the section 3553(a) factors as discussed in Pepper. The government’s suggested
17   procedures are both substantively and procedurally unlawful.
18
19
        IV.    Conclusion
20
21         The government places the cart before the horse when it asks the Court to make

22   substantive judgments before determining the procedures for those substantive
23
     judgments. The ends don’t justify the means, and the Court should not accept the
24
     government’s proposal to adopt whatever procedures will ensure lengthy sentences.
25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 8
 1   The absurdity of the government’s proposals is demonstrated by the inconsistent
 2   procedures those proposals lead to.
 3
           The government’s proposals would also result in illegal sentences, since the
 4
     defendants no longer are subject to sentencing for second or subsequent section 924(c)
 5
 6   convictions. The government’s proposals are unlawful because they violate Pepper v.
 7   United States, and would lead to both procedurally and substantively unreasonable
 8
     sentences.
 9
           For all these reasons, the Court should conduct new sentencing hearings as set
10
11   forth in the defendants’ briefing regarding sentencing procedures.
12
13
     Dated: December 5, 2019.
14
                                                  By s/ Matthew Campbell
15                                                 Matthew Campbell, WA 38696
16                                                 Federal Defenders of Eastern
                                                   Washington and Idaho
17                                                 10 North Post, Suite 700
                                                   Spokane, Washington 99201
18                                                 (509) 624-7606
                                                   Matt_Campbell@fd.org
19
20
21
22
23
24
25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 9
 1
                                     Certificate of Service
 2
           I hereby certify that on December 5, 2019, I electronically filed the foregoing
 3
 4   with the Clerk of the Court using the CM/ECF System which will send notification of
 5   such filing to the following: Joseph H. Harrington, United States Attorney.
 6
 7
                                                  s/ Matthew Campbell
 8                                                Matthew Campbell

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


     Consolidated reply to government briefs
     addressing resentencing proceedings -- 10
